Katz, J., with whom Berdon, J.,
joins, dissenting. I disagree with the majority’s conclusion that General Statutes § 52-2731 deprives this court of subject matter jurisdiction over the writ of error brought by the plaintiff. Because I agree with the plaintiff’s statutory argument, I do not consider his constitutional claim.
The plaintiff, Richard Carpenter, is currently serving a twenty year sentence for manslaughter in the first degree. He brought a petition for a writ of habeas corpus alleging that he had been denied his constitutional right to effective assistance of counsel at trial. The habeas court denied the petition. The plaintiff then sought certification to appeal pursuant to General Statutes § 52-470 (b).2 This, too, was denied. The plaintiff *209then brought a writ of error from the decision of the habeas court to this court.
Since 1935, § 52-273 and its predecessors have prohibited the bringing of a writ of error “for the correction of any error which might have been reviewed by process of appeal.” The majority construes the language “process of appeal” to encompass the qualified right of appeal provided by § 52-470 (b). I disagree with this construction. It is undisputed that the habeas court’s denial of the plaintiff’s request for certification pursuant to § 52-470 (b) left the plaintiff without a right to appeal.3 At that point, the prohibition of § 52-273 became inapplicable.
It is important to recognize that the construction of § 52-273 that I urge is not new. For eighteen years, this court has construed § 52-273 to allow the bringing of a writ of error whenever an absolute right of appeal does not exist. In State v. Audet, 170 Conn. 337, 365 A.2d 1082 (1976), the state sought to appeal from the trial court’s dismissal of four counts against the defendant. The relevant statute, General Statutes (Rev. to 1975) § 54-96,4 provided that the state could appeal *210only with the permission of the presiding judge. Because the presiding judge had denied permission, this court dismissed the state’s appeal. Nevertheless, we noted that the state could “use the writ of error in a criminal case as a matter of right . . . .”5 Id., 341 n.1.
Two years later, on April 10,1978, the justices of this court met and adopted Practice Book § 3090. Section 3090 provided, in part, that: “An aggrieved party may file a writ of error in the supreme court only to review the final judgment of a judge or court in a case where no unqualified statutory right of appeal has been provided. . . .” (Emphasis added.) Then, as now, the right to appeal from a habeas proceeding was qualified by the certification requirement.6 Therefore, § 3090 clearly permitted the bringing of a writ of error after a habeas court had denied certification. Although the legislature amended § 52-273 in 1982, it did not change the statute substantively.
It is a fundamental rule of statutory construction that “ ‘the legislature is presumed to be aware of the judicial construction placed upon its enactments.’ Lumbermens Mutual Casualty Co. v. Huntley, 223 Conn. 22, 30, 610 A.2d 1292 (1992).” Cappellino v. Cheshire, 226 Conn. 569, 576, 628 A.2d 595 (1993). Furthermore, in revising a statute, “the legislature re-enact[s] it and is presumed to have impliedly ratified prior judicial interpretation of it. State v. Kyles, 169 Conn. 438, 442, *211363 A.2d 97 (1975); Turner v. Scanlon, 146 Conn. 149, 156, 148 A.2d 334 (1959); see Anderson v. Ludgin, 175 Conn. 545, 555, 400 A.2d 712 (1978).” Grodis v. Burns, 190 Conn. 39, 47 n.5, 459 A.2d 994 (1983). Applying these principles of statutory construction, the legislature’s failure to change § 52-273 in 1982 must be construed as a ratification of this court’s interpretation that only an absolute right to appeal bars a writ of error.
Furthermore, in 1986, § 3090, now § 4143,7 was amended to provide explicitly that either the state or the petitioner could bring a writ of error to this court if the habeas court denied certification to appeal. In Laws v. Warden, 218 Conn. 479, 483, 590 A.2d 436 (1991), this court held that § 4143 was “a judicially approved construction” of the habeas statute, § 52-470 (b). See also Franko v. Bronson, 19 Conn. App. 686, 693, 563 A.2d 1036 (1989) (“[i]f the petition for certification to appeal is denied, the petitioner may bring a writ of error in the Supreme Court under General Statutes § 52-273 and Practice Book § 4143”).
We have long held that “the legislature is presumed to be aware of the interpretation of a statute and . . . its subsequent nonaction may be understood as a validation of that interpretation. Phelps Dodge Copper Products Co. v. Groppo, 204 Conn. 122, 134, 527 A.2d *212672 (1987), quoting Ralston Purina Co. v. Board of Tax Review, 203 Conn. 425, 439, 525 A.2d 91 (1987). This presumption is strengthened when the legislature has affirmatively reenacted the statute after the interpretation in question.” (Internal quotation marks omitted.) Union Trust Co. v. Heggelund, 219 Conn. 620, 627, 594 A.2d 464 (1991); White v. Burns, 213 Conn. 307, 333, 567 A.2d 1195 (1990); Scheyd v. Bezrucik, 205 Conn. 495, 506, 535 A.2d 793 (1987). Even if the 1982 amendment of § 52-273 is ignored, the legislature’s nonaction over the past eighteen years in the face of this court’s explicit interpretations of § 52-273 as allowing the bringing of a writ of error after a court denies certification must be viewed as a validation of that interpretation. Habetz v. Condon, 224 Conn. 231, 239 n.12, 618 A.2d 501 (1992) (“[wjhere this court interprets a statute and the legislature fails to take action to change that interpretation, it raises the presumption that the legislature has acquiesced in that interpretation”); Union Trust Co. v. Heggelund, supra, 627.
The majority ignores these fundamental principles of statutory construction and holds that this court’s long-standing interpretation of § 52-273 is invalid. This holding is predicated on the conclusion of the majority in the companion case of Simms v. Warden, 229 Conn. 178, 183, 640 A.2d 601 (1994), that, in adding the certification requirement to the habeas statute in 1957, "the legislature could not have intended a writ of error to serve as an alternate, unrestricted route for appellate review.” As the majority concedes, however, the writ of error did not become an "unrestricted route for appellate review” until the Practice Book was amended in 1986. The current, more liberal scope of the writ of error is irrelevant to determining what the legislature’s intent was when it amended the habeas statute in 1957 *213to require certification. Their analysis reveals that the majority is essentially making policy, rather than construing statutes.
I respectfully dissent.

 General Statutes § 52-273 provides in pertinent part: “No writ of error may be brought in any civil or criminal proceeding for the correction of any error which might have been reviewed by process of appeal.”


 General Statutes § 52-470 (b) provides: “No appeal from the judgment rendered in a habeas corpus proceeding brought in order to obtain his release *209by or in behalf of one who has been convicted of crime may be taken unless the appellant, within ten days after the case is decided, petitions the judge before whom the case was tried or a judge of the supreme court or appellate court to certify that a question is involved in the decision which ought to be reviewed by the court having jurisdiction and the judge so certifies.”


 In the companion case of Simms v. Warden, 229 Conn. 178, 186-87, 640 A.2d 601 (1994), the majority suggests that its holding does not leave a petitioner without a remedy because the petitioner may appeal the habeas court’s denial of certification to appeal. The majority concedes, however, that the scope of review would be limited to whether the habeas court abused its discretion in refusing certification. Such limited review can hardly be considered a remedy at all, and certainly is no substitute for full appellate review of the merits of a claim.


 General Statutes (Rev. to 1975) § 54-96 provided: “Appeals from the rulings and decisions of the superior court, upon all questions of law arising on the trial of criminal cases, may be taken by the state, with the permission of the presiding judge, to the supreme court, in the same manner and to the same effect as if made by the accused.”


 At the time, General Statutes § 52-273 provided: “No writ of error shall be brought in any civil or criminal proceeding, unless allowed and signed within two weeks after the rendition of the judgment or decree complained of, nor for the correction of any error which might have been reviewed by process of appeal.”


 General Statutes (Rev. to 1977) § 52-470 provided in pertinent part: “No appeal from the judgment rendered in a habeas corpus proceeding . . . shall be taken unless the appellant . . . petitions the judge before whom the case was tried or a judge of the supreme court to certify that a question is involved in the decision which ought to be reviewed by the supreme court and the judge so certifies.”


 Practice Book § 4143 (b) provides: “No writ of error may be brought in any civil or criminal proceeding for the correction of any error where (1) the error might have been reviewed by process of appeal, or by way of certification, except that the state may bring a writ of error where it has been denied certification to appeal in a habeas corpus proceeding pursuant to Gen. Stat. § 52-470 (b) and a petitioner may bring a writ of error in a habeas corpus proceeding requiring certification to appeal where petitioner has been denied certification to appeal and the issues sought to be raised do not present any federal question cognizable by the federal district court, or (2) the parties, by failure timely to seek a transfer or otherwise, have consented to have the case determined by a court or tribunal from whose judgment there is no right of appeal or opportunity for certification.”